DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-17, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,361,907.  Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-22 of the ‘907 patent recite a broadband multilayer ceramic capacitor having a first end and a second end that is spaced apart from the first end in a longitudinal direction that is perpendicular to a lateral direction, the lateral direction and longitudinal direction each being perpendicular to a Z-direction, and wherein the capacitor comprises a top surface and a bottom surface opposite the top surface in the Z- direction (see claim 1, col. 24, lines 9-15), the broadband multilayer ceramic capacitor comprising: a monolithic body comprising a plurality of dielectric layers stacked in the Z- direction (see claim 1, col. 24, lines 15-18); a plurality of active electrodes arranged within the monolithic body (see claim 1, col. 24, lines 19-20); a first external terminal disposed along the first end, the first external terminal including a bottom portion that extends along the bottom surface of the capacitor (see claim 1, col. 24, lines 21-23); a second external terminal disposed along the second end, the second external terminal including a bottom portion that extends along the bottom surface of the capacitor, the bottom portion of the first external terminal and the bottom portion of the second external terminal being spaced apart in the longitudinal direction by a bottom external terminal spacing distance (see claim 1, col. 24, lines 25-30); a bottom shield electrode arranged within the monolithic body between the plurality of active electrodes and the bottom surface of the capacitor, the bottom shield electrode being spaced apart from the bottom surface of the capacitor by a bottom- shield-to-bottom distance (see claim 1, col. 24, lines 31-35); wherein: the capacitor has a capacitor thickness in the Z-direction between the top surface and the bottom surface, and wherein a ratio between the capacitor thickness and the bottom-shield-to-bottom distance ranges from about 10 to about 100 (see claim 7); and the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the bottom external terminal spacing distance is less than about 4 (see claim 1, col. 24, lines 42-43).
With respect to claim 2, claims 1-22 of the ‘907 patent recite that the first external terminal includes a top portion that extends along the top surface of the capacitor; the second external terminal includes a top portion that extends along the top surface of the capacitor; and the top portion of the first external terminal and the top portion of the second external terminal are spaced apart in the longitudinal direction by a top external terminal spacing distance that is approximately equal to the bottom external terminal spacing distance.  See claim 2.
With respect to claim 3, claims 1-22 of the ‘907 patent recite that the monolithic body comprises a dielectric material, and wherein the dielectric material is exposed between the bottom portion of the first external terminal and the bottom portion of the second external terminal along the bottom surface of the capacitor.  See claim 3.
With respect to claim 4, claims 1-22 of the ‘907 patent recite that the bottom shield electrode is located between the plurality of active electrodes and the bottom surface of the capacitor.  See claim 4.
With respect to claim 5, claims 1-22 of the ‘907 patent recite that a top shield electrode that is located between the plurality of active electrodes and the top surface of the capacitor.  See claim 5.
With respect to claim 6, claims 1-22 of the ‘907 patent recite that: the top shield electrode is spaced apart from the top surface of the capacitor by a top-shield-to-top distance; and a ratio of the top-shield-to-top distance to the bottom-shield-to-bottom distance is between about 0.8 and about 1.2.  See claim 6.
With respect to claim 8, claims 1-22 of the ‘907 patent recite an additional bottom shield electrode that is approximately aligned with the bottom shield electrode in the Z-direction, and wherein the bottom shield electrode is connected with the first external terminal, and the additional bottom shield electrode is connected with the second external terminal.  See claim 8.
With respect to claim 9, claims 1-22 of the ‘907 patent recite that: the bottom shield electrode is connected with the first external terminal; the bottom shield electrode has a first longitudinal edge aligned with the lateral direction and faces away from the first external terminal; the bottom shield electrode has a second longitudinal edge aligned with the lateral direction and facing away from the first external terminal; and the second longitudinal edge is offset in the longitudinal direction from the first longitudinal edge by a shield electrode offset distance.  See claim 1, col. 24, lines 44-54.
With respect to claim 10, claims 1-22 of the ‘907 patent recite that an additional bottom shield electrode that is connected with the second external terminal and approximately aligned with the bottom shield electrode in the Z- direction, and wherein: the additional bottom shield electrode has a first longitudinal edge aligned with the lateral direction and facing away from the second external terminal; the additional bottom shield electrode has a second longitudinal edge aligned with the lateral direction and facing away from the second external terminal; and the second longitudinal edge is offset in the longitudinal direction from the first longitudinal edge by approximately the shield electrode offset distance.  See claim 9.
With respect to claim 11, claims 1-22 of the ‘907 patent recite that a first shield gap distance is formed in the longitudinal direction between the first longitudinal edge of the bottom shield electrode and the first longitudinal edge of the additional bottom shield electrode.  See claim 10.
With respect to claim 12, claims 1-22 of the ‘907 patent recite that the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the first shield gap distance is greater than about 2.  See claim 11.
With respect to claim 13, claims 1-22 of the ‘907 patent recite that a second shield gap distance is formed in the longitudinal direction between the second longitudinal edge of the bottom shield electrode and the second longitudinal edge of the additional bottom shield electrode.  See claim 12.
With respect to claim 14, claims 1-22 of the ‘907 patent recite that the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the shield electrode offset distance is greater than about 2.  See claim 13.
With respect to claim 15, claims 1-22 of the ‘907 patent recite that the broadband multilayer ceramic capacitor is free of shield electrodes above the plurality of active electrode layers in the Z-direction.  See claim 14.
With respect to claim 16, claims 1-22 of the ‘907 patent recite a dielectric region between the plurality of active electrode and the top surface of the capacitor, the dielectric region being free of electrode layers.  See claim 15.
With respect to claim 17 claims 1-22 of the ‘907 patent recite that at least one of the active electrode layers comprises a first electrode comprising a base portion electrically connected with the first external terminal, a first electrode arm extending from the base portion in the longitudinal direction, and a central portion extending from the base portion in the longitudinal direction.  See claim 16.
With respect to claim 20, claims 1-22 of the ‘907 patent recite that the broadband multilayer ceramic capacitor exhibits an insertion loss that is greater than about -0.4 dB from about 5 GHz to about 20 GHz.  See claim 19.
With respect to claim 21, claims 1-22 of the ‘907 patent recite that the broadband multilayer ceramic capacitor exhibits an insertion loss that is greater than about -0.4 dB from about 20 GHz to about 40 GHz.  See claim 20.
With respect to claim 22, claims 1-22 of the ‘907 patent recite a method of forming a broadband multilayer ceramic capacitor having a first end and a second end that is spaced apart from the first end in a longitudinal direction that is perpendicular to a lateral direction, the lateral direction and longitudinal direction each being perpendicular to a Z-direction, and the capacitor having a top surface and a bottom surface opposite the top surface in the Z-direction (see claim 21, col. 26, lines 31-37), the method comprising: forming a plurality of active electrodes on a plurality of active electrode layers (see claim 21, col. 26, lines 39-40); forming a bottom shield electrode on a shield electrode layer (see claim 21, col. 26, lines 41-42); stacking the plurality of active electrode layers, the shield electrode layer, and a plurality of dielectric layers to form a monolithic body, wherein the bottom shield electrode is spaced apart from the bottom surface of the capacitor by a bottom-shield- to-bottom distance that ranges from about 3 microns to about 100 microns (see claim 21, col. 26, lines 43-48); forming a first external termination on a first end of the monolithic body, the first external terminal including a bottom portion that extends along the bottom surface of the capacitor (see claim 21, col. 26, lines 49-52); forming a second external termination on a second end of the monolithic body, the second external terminal including a bottom portion that extends along the bottom surface of the capacitor, the bottom portion of the first external terminal and the bottom portion of the second external terminal being spaced apart in the longitudinal direction by a bottom external terminal spacing distance, wherein the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the bottom external terminal spacing distance is less than about 4 (claim 21, col. 26, lines 53-64).
With respect to claim 23, claims 1-22 of the ‘907 patent recite that the bottom-shield-to-bottom distance is less than about 10 microns.  See claim 1, col. 24, lines 37-38.
Claims 1-6, 8-17, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,195,656, in view of claims 1-22 of U.S. Patent No. 11,361,907.  Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-20 of the ‘656 patent recite a broadband multilayer ceramic capacitor having a first end and a second end that is spaced apart from the first end in a longitudinal direction that is perpendicular to a lateral direction, the lateral direction and longitudinal direction each being perpendicular to a Z-direction, and wherein the capacitor comprises a top surface and a bottom surface opposite the top surface in the Z- direction (see claim 1, col. 17, lines 54-60), the broadband multilayer ceramic capacitor comprising: a monolithic body comprising a plurality of dielectric layers stacked in the Z- direction (see claim 1, col. 17, lines 62-63); a plurality of active electrodes arranged within the monolithic body (see claim 1, col. 17, lines 66-67); a first external terminal disposed along the first end (see claim 1, col. 17, line 64); a second external terminal disposed along the second end (see claim 1, col. 17, line 65); a bottom shield electrode arranged within the monolithic body between the plurality of active electrodes and the bottom surface of the capacitor, the bottom shield electrode being spaced apart from the bottom surface of the capacitor by a bottom- shield-to-bottom distance (see claim 1, col. 18, lines 6-21); wherein: the capacitor has a capacitor thickness in the Z-direction between the top surface and the bottom surface, and wherein a ratio between the capacitor thickness and the bottom-shield-to-bottom distance ranges from about 10 to about 100 (see claim 2).
Claims 1-20 of the ‘656 patent fail to recite that the first external terminal including a bottom portion that extends along the bottom surface of the capacitor, the second external terminal including a bottom portion that extends along the bottom surface of the capacitor, the bottom portion of the first external terminal and the bottom portion of the second external terminal being spaced apart in the longitudinal direction by a bottom external terminal spacing distance, and the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the bottom external terminal spacing distance is less than about 4.
Claims 1-22 of the ‘907 patent recites that the first external terminal including a bottom portion that extends along the bottom surface of the capacitor, the second external terminal including a bottom portion that extends along the bottom surface of the capacitor, the bottom portion of the first external terminal and the bottom portion of the second external terminal being spaced apart in the longitudinal direction by a bottom external terminal spacing distance, and the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the bottom external terminal spacing distance is less than about 4.  See claim 1, col. 24, lines 21-30 and 39-43.  Such an arrangement produces a capacitor having desired electrical characteristics.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-20 of the ‘656 patent, as recited by claims 1-22 of the ‘907 patent, in order to produce the desired electrical characteristics for the capacitor.
With respect to claim 2, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that: the first external terminal includes a top portion that extends along the top surface of the capacitor; the second external terminal includes a top portion that extends along the top surface of the capacitor; and the top portion of the first external terminal and the top portion of the second external terminal are spaced apart in the longitudinal direction by a top external terminal spacing distance that is approximately equal to the bottom external terminal spacing distance.  See claim 2 of the ‘907 patent.
With respect to claim 3, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that the monolithic body comprises a dielectric material, and wherein the dielectric material is exposed between the bottom portion of the first external terminal and the bottom portion of the second external terminal along the bottom surface of the capacitor.  See claim 3 of the ‘907 patent.
With respect to claim 4, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that the bottom shield electrode is located between the plurality of active electrodes and the bottom surface of the capacitor.  See claim 1 of the ‘656 patent, col. 18, lines 6-8.
With respect to claim 5, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite a top shield electrode that is located between the plurality of active electrodes and the top surface of the capacitor.  See claim 1 of the ‘656 patent, col. 18, lines 1-5.
With respect to claim 6, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that: the top shield electrode is spaced apart from the top surface of the capacitor by a top-shield-to-top distance; and a ratio of the top-shield-to-top distance to the bottom-shield-to-bottom distance is between about 0.8 and about 1.2.  See claim 1 of the ‘656 patent, col. 18, lines 1-5 and 23-25.
With respect to claim 8, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite an additional bottom shield electrode that is approximately aligned with the bottom shield electrode in the Z-direction, and wherein the bottom shield electrode is connected with the first external terminal, and the additional bottom shield electrode is connected with the second external terminal.  See claim 7 of the ‘656 patent.
With respect to claim 9, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that: the bottom shield electrode is connected with the first external terminal; the bottom shield electrode has a first longitudinal edge aligned with the lateral direction and faces away from the first external terminal; the bottom shield electrode has a second longitudinal edge aligned with the lateral direction and facing away from the first external terminal; and the second longitudinal edge is offset in the longitudinal direction from the first longitudinal edge by a shield electrode offset distance.  See claim 1 of the ‘656 patent, col. 18, lines 6-21.
With respect to claim 10, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that an additional bottom shield electrode that is connected with the second external terminal and approximately aligned with the bottom shield electrode in the Z- direction, and wherein: the additional bottom shield electrode has a first longitudinal edge aligned with the lateral direction and facing away from the second external terminal; the additional bottom shield electrode has a second longitudinal edge aligned with the lateral direction and facing away from the second external terminal; and the second longitudinal edge is offset in the longitudinal direction from the first longitudinal edge by approximately the shield electrode offset distance.  See claim 8 of the ‘656 patent.
With respect to claim 11, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that a first shield gap distance is formed in the longitudinal direction between the first longitudinal edge of the bottom shield electrode and the first longitudinal edge of the additional bottom shield electrode.  See claim 9 of the ‘656 patent.
With respect to claim 12, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the first shield gap distance is greater than about 2.  See claim 10 of the ‘656 patent.
With respect to claim 13, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that a second shield gap distance is formed in the longitudinal direction between the second longitudinal edge of the bottom shield electrode and the second longitudinal edge of the additional bottom shield electrode.  See claim 11 of the ‘656 patent.
With respect to claim 14, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the shield electrode offset distance is greater than about 2.  See claim 12 of the ‘656 patent.
With respect to claim 15, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that the broadband multilayer ceramic capacitor is free of shield electrodes above the plurality of active electrode layers in the Z-direction.  See claim 14 of the ‘907 patent.
With respect to claim 16, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite a dielectric region between the plurality of active electrode and the top surface of the capacitor, the dielectric region being free of electrode layers.  See claim 15 of the ‘907 patent.
With respect to claim 17, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that at least one of the active electrode layers comprises a first electrode comprising a base portion electrically connected with the first external terminal, a first electrode arm extending from the base portion in the longitudinal direction, and a central portion extending from the base portion in the longitudinal direction.  See claim 14 of the ‘656 patent.
With respect to claim 20, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that the broadband multilayer ceramic capacitor exhibits an insertion loss that is greater than about -0.4 dB from about 5 GHz to about 20 GHz.  See claim 19 of the ‘907 patent.
With respect to claim 21, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that the broadband multilayer ceramic capacitor exhibits an insertion loss that is greater than about -0.4 dB from about 20 GHz to about 40 GHz.  See claim 16 of the ‘656 patent.
With respect to claim 22, claims 1-20 of the ‘656 patent recite a method of forming a broadband multilayer ceramic capacitor having a first end and a second end that is spaced apart from the first end in a longitudinal direction that is perpendicular to a lateral direction, the lateral direction and longitudinal direction each being perpendicular to a Z-direction, and the capacitor having a top surface and a bottom surface opposite the top surface in the Z-direction (see claim 20, col. 20, lines 11-17), the method comprising: forming a plurality of active electrodes on a plurality of active electrode layers (claim 20, col. 20, lines 20-21); forming a bottom shield electrode on a shield electrode layer (claim 20, col. 20, lines 24-25); stacking the plurality of active electrode layers, the shield electrode layer, and a plurality of dielectric layers to form a monolithic body (claim 20, col. 20, lines 26-29), wherein the bottom shield electrode is spaced apart from the bottom surface of the capacitor by a bottom-shield- to-bottom distance that ranges from about 3 microns to about 100 microns (claim 20, col. 20, lines 41-54 and 58-59); forming a first external termination on a first end of the monolithic body (claim 20, col. 20, lines 30-31); forming a second external termination on a second end of the monolithic body (claim 20, col. 20, lines 31-32).
Claims 1-20 of the ‘656 patent fail to recite that the first external terminal including a bottom portion that extends along the bottom surface of the capacitor, the second external terminal including a bottom portion that extends along the bottom surface of the capacitor, the bottom portion of the first external terminal and the bottom portion of the second external terminal being spaced apart in the longitudinal direction by a bottom external terminal spacing distance, and the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the bottom external terminal spacing distance is less than about 4.
Claims 1-22 of the ‘907 patent recites that the first external terminal including a bottom portion that extends along the bottom surface of the capacitor, the second external terminal including a bottom portion that extends along the bottom surface of the capacitor, the bottom portion of the first external terminal and the bottom portion of the second external terminal being spaced apart in the longitudinal direction by a bottom external terminal spacing distance, and the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the bottom external terminal spacing distance is less than about 4.  See claim 1, col. 24, lines 21-30 and 39-43.  Such an arrangement produces a capacitor having desired electrical characteristics.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-20 of the ‘656 patent, as recited by claims 1-22 of the ‘907 patent, in order to produce the desired electrical characteristics for the capacitor.
With respect to claim 23, claims 1-20 of the ‘656 patent, as modified by claims 1-22 of the ‘907 patent, recite that the bottom-shield-to-bottom distance is less than about 10 microns.  See claim 2 of the ‘656 patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 15-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US Pat. App. Pub. No. 2010/0039749) in view of Ward et al. (US Pat. App. Pub. No. 2018/0374646) and Mizuno (US Pat. App. Pub. No. 2017/0250026).
With respect to claim 1, Ritter teaches a broadband multilayer ceramic capacitor having a first end and a second end that is spaced apart from the first end in a longitudinal direction that is perpendicular to a lateral direction, the lateral direction and longitudinal direction each being perpendicular to a Z-direction, and wherein the capacitor comprises a top surface and a bottom surface opposite the top surface in the Z-direction (see FIGS. 2, 5, 8, and 9), the broadband multilayer ceramic capacitor comprising: a monolithic body comprising a plurality of dielectric layers stacked in the Z- direction (see FIG. 2, elements 215); a plurality of active electrodes arranged within the monolithic body (see FIG. 9A, elements 208, 210); a first external terminal disposed along the first end (see element 252), the first external terminal including a bottom portion that extends along the bottom surface of the capacitor (see FIG. 2C, element 252’); a second external terminal disposed along the second end (see FIG. 2C, element 254), the second external terminal including a bottom portion that extends along the bottom surface of the capacitor (see FIG. 2C, element 254’), the bottom portion of the first external terminal and the bottom portion of the second external terminal being spaced apart in the longitudinal direction by a bottom external terminal spacing distance (see FIG. 2C); a bottom shield electrode arranged within the monolithic body between the plurality of active electrodes and the bottom surface of the capacitor (see FIG. 9A, element 290), the bottom shield electrode being spaced apart from the bottom surface of the capacitor by a bottom-shield-to-bottom distance (see FIG. 9A).
Ritter further teaches a capacitor thickness in the Z-direction between the top surface and the bottom surface, but fails to explicitly teach that a ratio between the capacitor thickness and the bottom-shield-to-bottom distance ranges from about 10 to about 100.  
Ward, on the other hand, teaches a bottom shield electrode (50a) arranged within a monolithic body (20) and positioned between a plurality of active electrodes (24) and a bottom surface of the capacitor, the bottom shield electrode being spaced apart from the bottom surface of the capacitor by a bottom- shield-to-bottom distance (L2); wherein: a ratio between the capacitor thickness and the bottom-shield-to-bottom distance ranges from about 10 to about 100 (see paragraphs [0029] and [0040]; see also FIG. 2-3).  Such an arrangement results in improved insertion loss.  See paragraphs [0029] and [0032]-[0035].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Ritter, as taught by Ward, in order to improve the insertion loss of the capacitor.
Ritter further fails to teach that the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the bottom external terminal spacing distance is less than about 4.
Mizuno, on the other hand, teaches that the first external terminal including a bottom portion that extends along the bottom surface of the capacitor, the second external terminal including a bottom portion that extends along the bottom surface of the capacitor, and the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the bottom external terminal spacing distance is less than about 4.  See FIG. 4 and paragraph [0063], dimensions L1 and L, wherein L1 = 100 µm and L = 400.  Thus 400/(100 + 100) = 400/200 = 2.  Such an arrangement helps reduce separation when the circuit board warps or extends/contracts.  See paragraph [0010].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Ritter, as taught by Mizuno, in order to reduce separation when the circuit board warps or extends/contracts.
With respect to claim 2, the combined teachings of Ritter, Ward, and Mizuno teach that the first external terminal includes a top portion that extends along the top surface of the capacitor; the second external terminal includes a top portion that extends along the top surface of the capacitor; and the top portion of the first external terminal and the top portion of the second external terminal are spaced apart in the longitudinal direction by a top external terminal spacing distance that is approximately equal to the bottom external terminal spacing distance.  See Ritter, FIG. 2C.
With respect to claim 3, the combined teachings of Ritter, Ward, and Mizuno teach that the monolithic body comprises a dielectric material, and wherein the dielectric material is exposed between the bottom portion of the first external terminal and the bottom portion of the second external terminal along the bottom surface of the capacitor.  See Ritter, elements 215, and further, FIG. 2G.
With respect to claim 4, the combined teachings of Ritter, Ward, and Mizuno teach that the bottom shield electrode is located between the plurality of active electrodes and the bottom surface of the capacitor.  See Ritter, FIG. 9A.
With respect to claim 5, the combined teachings of Ritter, Ward, and Mizuno teach a top shield electrode that is located between the plurality of active electrodes and the top surface of the capacitor.  See Ritter, FIG. 9A, elements 290/292.
With respect to claim 6, the combined teachings of Ritter, Ward, and Mizuno teach that the top shield electrode is spaced apart from the top surface of the capacitor by a top-shield-to-top distance; and a ratio of the top-shield-to-top distance to the bottom-shield-to-bottom distance is between about 0.8 and about 1.2.  See Ritter, FIG. 9A.  The combined teachings of Ritter, Ward, and Mizuno fail to explicitly teach the dimension recited in claim 6, but Ritter clearly notes that such a dimension is a result-oriented variable, and that the dimension is merely a matter of routine optimization.  See MPEP 2144.05.  At paragraph [0049], Ritter notes that the thickness above and below the stacks may be adjusted to provide mechanical protection and structural integrity to the device.  Accordingly, the recited ratio is merely the result of routine optimization is to provide mechanical protection and structural integrity to the device.
With respect to claim 8, the combined teachings of Ritter, Ward, and Mizuno teach an additional bottom shield electrode that is approximately aligned with the bottom shield electrode in the Z-direction, and wherein the bottom shield electrode is connected with the first external terminal, and the additional bottom shield electrode is connected with the second external terminal.  See Ritter, FIG. 9, element 292.
With respect to claim 15, the combined teachings of Ritter, Ward, and Mizuno teach that the broadband multilayer ceramic capacitor is free of shield electrodes above the plurality of active electrode layers in the Z-direction.  See Ward, FIG. 1.
With respect to claim 16, the combined teachings of Ritter, Ward, and Mizuno teach a dielectric region between the plurality of active electrode and the top surface of the capacitor, the dielectric region being free of electrode layers.  See Ward, FIG. 1, the area above main block layers 40.
With respect to claim 17, the combined teachings of Ritter, Ward, and Mizuno teach at least one of the active electrode layers comprises a first electrode comprising a base portion electrically connected with the first external terminal, a first electrode arm extending from the base portion in the longitudinal direction, and a central portion extending from the base portion in the longitudinal direction.  See Ritter, FIGS. 8A-9A, element 200.
With respect to claim 20, the combined teachings of Ritter, Ward, and Mizuno teach that the broadband multilayer ceramic capacitor exhibits an insertion loss that is greater than about -0.4 dB from about 5 GHz to about 20 GHz.  See Ward, paragraph [0018].
With respect to claim 21, the combined teachings of Ritter, Ward, and Mizuno teach that the broadband multilayer ceramic capacitor exhibits an insertion loss that is greater than about -0.4 dB from about 20 GHz to about 40 GHz.  See Ward, paragraph [0018].
With respect to claim 22, Ritter teaches a method of forming a broadband multilayer ceramic capacitor having a first end and a second end that is spaced apart from the first end in a longitudinal direction that is perpendicular to a lateral direction, the lateral direction and longitudinal direction each being perpendicular to a Z-direction (see FIGS. 2, 5, 8, and 9), and the capacitor having a top surface and a bottom surface opposite the top surface in the Z-direction (see FIGS. 2, 5, 8, and 9), the method comprising: forming a plurality of active electrodes on a plurality of active electrode layers (see FIG. 9A, elements 208, 210); forming a bottom shield electrode on a shield electrode layer (see FIG. 9A, element 290); stacking the plurality of active electrode layers, the shield electrode layer, and a plurality of dielectric layers to form a monolithic body (see FIG. 9); forming a first external termination on a first end of the monolithic body  (see element 252), the first external terminal including a bottom portion that extends along the bottom surface of the capacitor  (see element 252’); forming a second external termination on a second end of the monolithic body (see element 254), the second external terminal including a bottom portion that extends along the bottom surface of the capacitor  (see element 254’), the bottom portion of the first external terminal and the bottom portion of the second external terminal being spaced apart in the longitudinal direction by a bottom external terminal spacing distance (see FIG. 2C). 
Ritter fails to explicitly teach that the bottom-shield-to-bottom distance ranges from about 3 microns to about 100 microns.  
Ward, on the other hand, teaches a bottom shield electrode (50a) arranged within a monolithic body (20) and positioned between a plurality of active electrodes (24) and a bottom surface of the capacitor, the bottom shield electrode being spaced apart from the bottom surface of the capacitor by a bottom- shield-to-bottom distance (L2); wherein: the bottom-shield-to-bottom distance ranges from about 8 microns to about 100 microns (see paragraph [0029]; see also FIG. 2-3).  Such an arrangement results in improved insertion loss.  See paragraphs [0029] and [0032]-[0035].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Ritter, as taught by Ward, in order to improve the insertion loss of the capacitor.
Ritter further fails to teach that the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the bottom external terminal spacing distance is less than about 4.
Mizuno, on the other hand, teaches that the first external terminal including a bottom portion that extends along the bottom surface of the capacitor, the second external terminal including a bottom portion that extends along the bottom surface of the capacitor, and the capacitor has a capacitor length in the longitudinal direction between the first end and the second end of the capacitor, and wherein a ratio of the capacitor length to the bottom external terminal spacing distance is less than about 4.  See FIG. 4 and paragraph [0063], dimensions L1 and L, wherein L1 = 100 µm and L = 400.  Thus 400/(100 + 100) = 400/200 = 2.  Such an arrangement helps reduce separation when the circuit board warps or extends/contracts.  See paragraph [0010].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Ritter, as taught by Mizuno, in order to reduce separation when the circuit board warps or extends/contracts.
With respect to claim 23, the combined teachings of Ritter, Ward, and Mizuno teach that the bottom-shield-to-bottom distance is less than about 10 microns.  See Ward, paragraph [0029].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848